 Case: 1:20-cv-05191 Document #: 43 Filed: 01/06/21 Page 1 of 6 PageID #:468



                              IN THE UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF ILLINOIS
                                        EASTERN DIVISION



WAYNE FARMS LLC                                        Civil Action No.: 20 C 5191

                  Plaintiff                            Judge Feinerman

             v                                         Magistrate Judge Valdez

JOHN DOE AND
LINKEDIN CORPORATION

                     Defendants



                  ANSWER TO TEMPORARY RESTRAINING ORDER


     NOW COMES TRUIST fka BRANCH BANKING AND TRUST COMPANY (the "bank"), third
party in the above-referenced action dated September 18, 2020 and answers the Search Warrant as follows:

.JL        At the time the Warrant was served upon the Bank, or at any time since then until the date of
           this Answer, the bank was and is indebted to the Defendants in the amounts listed below:

    a)   Checking account,             851 , Gracie Henderson: Balance, $ 2.00
    b)   Savings account,             395, Gracie Henderson: Balance, $10.00


           The Bank has no knowledge, information or belief that an other person is indebted to the
           Defendants or has any property of the Defendants in his

This the 23rd day of September, 2020.




         Susan Berry, being first duly sworn, deposes and says:

         That he/she is a Deposit Operations IRS Specialist ofTruist f1<a Branch Banking and Trust Co.
("BB&T") and he/she has read the foregoing Answer and that the same is true and correct based upon
his/her review ofTruist flea BB&T's records, except as to those matters therein alleged on information and
belief and as to those he/she believes them to be true.


             AND SUBSCRIBED BEFORE ME




My Commission Expires:
Case: 1:20-cv-05191 Document #: 43 Filed: 01/06/21 Page 2 of 6 PageID #:469
Case: 1:20-cv-05191 Document #: 43 Filed: 01/06/21 Page 3 of 6 PageID #:470
Case: 1:20-cv-05191 Document #: 43 Filed: 01/06/21 Page 4 of 6 PageID #:471
Case: 1:20-cv-05191 Document #: 43 Filed: 01/06/21 Page 5 of 6 PageID #:472
Case: 1:20-cv-05191 Document #: 43 Filed: 01/06/21 Page 6 of 6 PageID #:473
